It is found that the moneys paid by the People’s National Bank of Lebanon to the Horace E. Prick Company on the cheeks of that company were advanced *904pursuant to agreements made in connection therewith, that bills receivable from the Edison Electric Illuminating Company of Brooklyn should be assigned to secure the payment thereof, and that assignments “A” to “ G” were ^thereafter made accordingly and notes given to evidence the loans, although the particular bills assigned were not designated at the time the loans were made. The transactions were not within the Stock Corporation Law (Laws of 1909, chap. 61, § 66),* or section 64, chapter 185 (issue of 1896) of the statutes of Hew Jersey.* On reargument judgment modified accordingly and so as to charge the lienors found to be entitled to the fund with only one-half of the expenses of the reference, and judgment directed against the Hational Bank of Lebanon for the other half; and as so modified affirmed, without costs against the bank, but with one bill of costs and disbursements, except for printing the record, in favor of the Ajax Lead Coating Company, M. Goodwin & Co., Audley Clark Company and Heal & Brinker Company against Johxi Y. Lindberg and the Hational Bridge Works, and without costs against the H. Ryan Company. Jenks, P. J., Burr, Thomas, Rich and Stapleton, JJ., concurred. Order tobe settled before Mr. Justice Thomas.

 Consol. Laws, chap. 59 (Laws of 1909, chap. 61), § 66; H. J. Laws of 1896, chap. 185, § 64; 2 Comp. Stat. H. J. 1638, § 64.— [Rep.